Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments

	Applicant’s amendments to the claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed April 5th, 2022. Applicant’s amendments to claims 1 and 3-5, as described on pages 8-12 have been deemed sufficient to overcome the previous 35 USC § 101 and 35 USC § 103 art rejections through the addition of the “performing a shift control of a transmission of the vehicle by referring to the computed slope... wherein equation 1 is             
                a
                =
                g
                *
                s
                i
                n
                β
            
        … and wherein the equation 2 is             
                a
                =
                g
                *
                s
                i
                n
                β
                +
                
                    
                        α
                    
                    
                        '
                    
                
                s
                i
                n
                θ
            
        ” as supported by the specification paragraphs [0031] and [0040]. However, as they change the scope of the claim, new art rejections for claims 1 and 4-5 have been added below. All other rejections under 35 USC § 103 have additionally been maintained and are included below.

Claim Objections

	Claim 1 is objected to because of the following informalities:  claim 1 recites the limitation “detecting detects centripetal force” in line 7. The duplicate detecting should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitation "a travelling road" in line 1 and in line 10 making it unclear if it is intended to be the same road or an additional road. Appropriate correction is required.

	Claim 1 additionally recites the limitation “the gravity center position” in line 9 There is insufficient antecedent basis for the “the gravity center position” limitation in the claim.

	All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.


Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Arnberg et al. (US Patent No. US 5,440,923 hereinafter “Arnberg”) in view of Plannelles et al. (Foreign Patent Translation FR 2884311 hereinafter “Plannelles”) further in view of Dourra et al. (US Patent No. US 9,395,233 B2 hereinafter “Dourra”) further still in view of Song et al. (Foreign Patent Translation No. KR 20110109606 A hereinafter “Song”).

	Regarding claim 1 Arnberg discloses:

	A road slope estimator that estimates a slope of a traveling road where a vehicle travels, the slope estimator comprising: (Arnberg col. 1 lines 7-10) … to perform operations including acquiring a detected value (a) of an acceleration sensor for detecting acceleration in a front-back direction of a vehicle; (Arnberg col. 2 lines 24-35, col. 4 lines 32-61 wherein a forward backward i.e. longitudinal acceleration is determined in the X direction) detecting detects centripetal force (α’) acting on the acceleration sensor due to a turning motion of the vehicle; (Arnberg col. 3 lines 30-39 col. 4 lines 32-61 wherein centripetal Y acceleration is determined for the vehicle) … computing a slope (β) of a travelling road where the vehicle travels, (Arnberg fig. 1 alpha1) using equation 1 based on the detected value (a) of the acceleration sensor; (Arnberg col. 4 lines 32-61 wherein an inclination i.e. slope of the vehicle is determined in the X and Y direction of travel) … wherein when the vehicle is in the turning motion, (Arnberg col. 4 lines 32-61 wherein the slope is determined during the turning motion) the hardware processor computes the slope (β) of the travelling road … by determining a component (α’sinθ) of the centripetal force superimposed on the detected value (a) of the acceleration sensor (Arnberg col. 3 lines 30-39 col. 4 lines 32-61 wherein centripetal Y acceleration is determined for the vehicle) … and an installation position of the acceleration sensor, (Arnberg fig. 2 inkl y and inklx, PU col. 4 lines 32-61 wherein the inclination/acceleration position is taken based on the mounting position of the sensors) and by subtracting the component (α’sinθ) of the centripetal force from the detected value (a) of the acceleration sensor; (Arnberg col. 2 lines 36-48, col. 3 lines 30-39 wherein subtractions are made to determine the inclination of the vehicle) … the a in the equation 1 is the detected value of the acceleration sensor, (Arnberg fig. 2 ax, ay wherein the acceleration in x and y is determined) … and the β is the slope of the travelling road; (Arnberg fig. 1 α1) … the a is the detected value of the acceleration sensor, (Arnberg fig. 2 ax, ay wherein the acceleration in x and y is determined) … the β is the slope of the travelling road, (Arnberg fig. 1 α1) the α’ is the centripetal force, (Arnberg col. 3 lines 30-39 col. 4 lines 32-61 wherein centripetal Y acceleration is determined for the vehicle) …

Arnberg does not appear to disclose:

a memory storing executable instructions that, in response to execution, cause a hardware processor or detecting the gravity center position depending on a load amount of the vehicle; or and performing a shift control of a transmission of the vehicle by referring to the computed slope (β); or using equation 2 instead of the equation 1, or based on a positional relationship (θ) between three points of a turning center position of the vehicle, the gravity center position of the vehicle, or wherein the equation 1 is                         
                            a
                            =
                            g
                            *
                            s
                            i
                            n
                            β
                        
                    , or the g is the gravity acceleration, or and wherein the equation 2 is                         
                            a
                            =
                            g
                            *
                            s
                            i
                            n
                            β
                            +
                            
                                
                                    α
                                
                                
                                    '
                                
                            
                            s
                            i
                            n
                            θ
                        
                    , or the g is a gravity acceleration, or and the θ is an angle between gravity center position and installation position of the acceleration sensor, seen from turning center position. 

However, in the same field of endeavor of vehicle controls Dourra discloses:

“a memory storing executable instructions that, in response to execution, cause a hardware processor” (Dourra col. 12 lines 16-41 wherein the vehicle system comprises a memory and a processor for executing controls) and “and performing a shift control of a transmission of the vehicle by referring to the computed slope (β);” (Dourra col. 10 lines 26-36 wherein the vehicle ESC controls braking and shifting based on hill grade information)

It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the hardware and shift information of Dourra with the slope estimation system of Arnberg because one of ordinary skill would have been motivated to make this modification in order to improve the performance of a vehicle based on sensed information and road grade (Dourra col. 10 lines 26-36). 

Arnberg and Dourra additionally does not appear to disclose:

detecting the gravity center position depending on a load amount of the vehicle; or using equation 2 instead of the equation 1, or based on a positional relationship (θ) between three points of a turning center position of the vehicle, the gravity center position of the vehicle, or wherein the equation 1 is                         
                            a
                            =
                            g
                            *
                            s
                            i
                            n
                            β
                        
                    , or the g is the gravity acceleration, or and wherein the equation 2 is                         
                            a
                            =
                            g
                            *
                            s
                            i
                            n
                            β
                            +
                            
                                
                                    α
                                
                                
                                    '
                                
                            
                            s
                            i
                            n
                            θ
                        
                    , or the g is a gravity acceleration, or and the θ is an angle between gravity center position and installation position of the acceleration sensor, seen from turning center position. 

However, in the same field of endeavor of vehicle controls Plannelles discloses:

“detecting the gravity center position depending on a load amount of the vehicle;” (Plannelles translation page 3 3rd full paragraph wherein the slope and acceleration are determined based on the center of rotation and the center of gravity of the vehicle) and “the gravity center position of the vehicle,” and “the g is the gravity acceleration,” and “the g is a gravity acceleration,” (Plannelles translation page 3 3rd full paragraph wherein the slope and acceleration are determined based on the center of rotation and the center of gravity of the vehicle)

It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the center of rotation and gravity of Plannelles with the slope estimation system of Arnberg and Dourra because one of ordinary skill would have been motivated to make this modification in order to further improve the ability to detect the slope of a vehicle based on gravity and rotational forces on the vehicle (Plannelles translation page 2 5th full paragraph). 

Additionally, the above combination does not appear to disclose:

using equation 2 instead of the equation 1 or based on a positional relationship (θ) between three points of a turning center position of the vehicle, or wherein the equation 1 is                         
                            a
                            =
                            g
                            *
                            s
                            i
                            n
                            β
                        
                    , and wherein the equation 2 is                         
                            a
                            =
                            g
                            *
                            s
                            i
                            n
                            β
                            +
                            
                                
                                    α
                                
                                
                                    '
                                
                            
                            s
                            i
                            n
                            θ
                        
                    , or, or and the θ is an angle between gravity center position and installation position of the acceleration sensor, seen from turning center position. 

However, in the same field of endeavor of vehicle controls Song discloses:

“based on a positional relationship (θ) between three points of a turning center position of the vehicle,” (Song fig. 3 elements Q,P wherein 3 points for a turning center involving vehicle sensors and the center of rotation are used to determine an angle) or “wherein the equation 1 is                         
                            a
                            =
                            g
                            *
                            s
                            i
                            n
                            β
                        
                    ,” (Song eq. 18) or “and the θ is an angle between gravity center position and installation position of the acceleration sensor, seen from turning center position.” (Song fig. 3 elements Q,P wherein 3 points for a turning center involving vehicle sensors and the center of rotation are used to determine an angle).

It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the three point turn and equation 1 of Song with the slope estimation system of Arnberg and Dourra and Plannelles because one of ordinary skill would have been motivated to make this modification in order to accurately and effectively control the vehicle in order to improve fuel economy and receive real time information of the vehicle and roadway (Song translation page 2 2nd full paragraph). 

	Additionally, Arnberg and Song disclose multiple equations with variables for determining travel of a vehicle on a grade.  However, it is silent as to the specifics of applying mathematical formula such as “using equation 2 instead of the equation 1” or “and wherein the equation 2 is                         
                            a
                            =
                            g
                            *
                            s
                            i
                            n
                            β
                            +
                            
                                
                                    α
                                
                                
                                    '
                                
                            
                            s
                            i
                            n
                            θ
                        
                    , or”. Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving grade and , as shown by Song and Arnberg.  Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.  In addition, because both Arnberg and Song are directed to slope calculation devices, it would have been obvious for a person with ordinary skill in the art, at the time the invention was made, to have substituted the specific equation to achieve predictable result of  slope determination.

	Regarding claim 4 Arnberg in view of Plannelles and Dourra and Song discloses all of the limitations of claim 1 and Arnberg further discloses:

	The road slope estimator according to claim 1, wherein … detects the centripetal force based on rotational angular velocity of the vehicle (Arnberg col. 2 36-48, col. 4 lines 32-61 wherein centripetal forces are determined for the vehicle based on angular velocity) and vehicle speed of the vehicle.  (Arnberg clm 5 col. 2-3 lines 49-2 wherein the vehicle speed is gathered).

	Arnberg does not appear to disclose:

	“the hardware processor” 

	However, in the same field of endeavor of vehicle controls Dourra discloses:

“the hardware processor” (Dourra col. 12 lines 16-41 wherein the vehicle system comprises a memory and a processor for executing controls) 

It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the hardware and shift information of Dourra with the slope estimation system of Arnberg because one of ordinary skill would have been motivated to make this modification in order to improve the performance of a vehicle based on sensed information and road grade (Dourra col. 10 lines 26-36). 


	Regarding claim 5 Arnberg in view of Plannelles and Dourra and Song discloses all of the limitations of claim 1 and Arnberg further discloses:

	A vehicle comprising the road slope estimator according to claim 1. (Arnberg col. 2 lines 23-35 wherein the vehicle includes the slope estimation device).

Allowable Subject Matter

	Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GB 2266957 A discloses a force sensor on a wheel and axis of a vehicle along with acceleration and center of gravity

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664